DETAILED ACTION
This office action is in response to applicant’s RCE submission filed on 03/26/2021.  Claims 1, 10, 11, 17, 18, and 20 have been amended.  Claims 1, 3-7, 9-14, 16-18, and 20 are pending and are directed towards system, method, and computer product for Social Post Management Based on Security Considerations.  Examiner acknowledges applicant’s amendment to claims 10, 17, and 20, and therefore withdraws the previous office action’s claim objections to these claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 03/26/2021 have been fully considered.
A) Applicant’s arguments, with respect to the 103 rejection of claims 1, 11 and 18, that Steinberg fails to teach “determining a travel route based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or more subsequent messages is a subsequent post that is different from the first post” (page 10-11 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Objections
2.	Claim 12 is objected to because of the following informalities:  
A.	Claim 12, line 1, recites “(Currently Amended)” when it should read “(Previously Amended)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3-7, 11-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 2016/0381034), hereinafter Chan, filed on Jun. 29, 2015 in view of Steinberg et al. (US Pub. 2013/0340089), hereinafter Steinberg, filed on Jun. 18, 2013 and Davis et al. (US Patent 10,783,460), hereinafter Davis, filed on Dec. 15, 2015.
	Regarding claim 1, Chan teaches a computer-implemented method for social post management based on security considerations (para 3, line 1-3; 
monitoring content of one or more messages of at least one social media platform (para 15, line 11-14; automatically screens posts to a social network); 
identifying personal information from the content of the one or more messages (para 15, line 1-3 and line 6-10; analyze user posting information to a social network that may inadvertently share sensitive information, such as impending vacation); 
receiving risk analytics information associated with the content of the one or more messages (para 15, line 1-4 and para 29, line 3-7; collect security threats and risks associated with sensitive information in social network posts that may be used to plan illegal activities); 
correlating the identified personal information and the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);
Chan does not teach determining a travel route based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or 
Steinberg teaches determining user locations based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or more subsequent messages is a subsequent post that is different from the first post (para 121, line 18-29; the system scans a check-in or posting of the user allowing for the system to determine that the user is 1,000 miles away from home and scans another check-in or posting later on same day which allows the system to determine that the user is close to home); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Steinberg to provide for the analysis of posts on social media relating to user’s travel locations.  Doing so would allow for security countermeasures to be developed to protect against the divulging of sensitive user information on social media, as recognized by Steinberg.
Chan and Steinberg do not teach determining a travel route, wherein the travel route defines a path
a travel route, wherein the travel route defines a path (col. 2, line 1-7 and line 15-49; leverage social media posts to determine a route that may include an order for traveling to each of the one or more activities)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan and Steinberg to incorporate the teachings of Davis to provide leveraging social media posts to determine a route that may include an order for traveling to each of the one or more activities.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Chan teaches correlating one or more locations of the user to the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);
Chan and Steinberg do not teach one or more locations of the travel route
Davis teaches one or more locations of the travel route (col. 2, line 1-7 and line 15-49; a route that may include an order for traveling to each of the one or more activities location)

Chan teaches calculating a vulnerability score based on the correlation of the identified personal information and the risk analytics information and based on the correlation of the one or more locations to the risk analytics information (para 15, line 1-14 and para 16, line 1-11; assign a risk score based on predefined risk scores associated with the data risk information that may be assigned to a category of the data and data may be user posting information about a vacation that an intruder may use to plan a burglary); and 
2Response to Office Action Dated July 13, 2020Application No.: 16/150,302Docket No.: P201702690US01transmitting a notification to a user responsive to exceeding a configurable threshold for the vulnerability score, wherein the notification comprises the vulnerability score (para 16, line 11-14 and para 32, line 11-16 and para 48, line 1-8; if the assigned risk score is above a threshold risk score, a message sent to the 
Regarding claim 3, Chan, Steinberg, and Davis teach method of claim 1.
Chan teaches the personal information comprises location information and time information related to the location information associated with the user (para 15, line 1-8; sensitive user information includes information on an impending vacation which intruder may use to plan a burglary).
Regarding claim 4, Chan, Steinberg, and Davis teach method of claim 1.
	Chan teaches the risk analytics information comprises at least one of a risk event (para 15, line 1-5; intruder may use sensitive user information to plan illegal activities, such as scheduling a burglary in the user’s residence), location information for an occurrence of the risk event, a risk score for the risk event, or risk factors associated with the risk event.
Regarding claim 5, Chan, Steinberg, and Davis teach method of claim 4.
	Chan teaches the notification comprises the vulnerability score and the risk event, wherein the notification is provided to a user including at least one of an audio notification, visual notification, or haptic feedback that is based at least in part on the vulnerability score (para 19, line 1-2 and para 48, line 1-8; alerting the 
Regarding claim 6, Chan, Steinberg, and Davis teach method of claim 1.
	Chan teaches identifying personal information comprises determining contextual reference information, wherein the contextual reference information is based on personal information of a first message and personal information of one or more subsequent messages (para 21, line 7-15; information in one or more follow-up social network posts being posted by others in response to the user’s social network post may point out that an expensive car remains parked at user’s residence while the user is out of town).
Regarding claim 7, Chan, Steinberg, and Davis teach method of claim 6.
	Chan teaches identifying the personal information is identified from a plurality of messages (para 21, line 7-15; information in one or more follow-up social network posts being posted by others in response to the user’s social network post may point out that an expensive car remains parked at user’s residence while the user is out of town).
	Chan and Steinberg do not teach identifying the personal information is identified from a plurality of social media platforms.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan and Steinberg to incorporate the teachings of Davis to provide leveraging content items from social media post (e.g., Facebook, Instagram, Snapchat) and microblog posts (e.g., Twitter) including location and user content associated with the content item.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Regarding claim 11, Chan teaches a computer program product for social post management based on security considerations (para 3, line 1-3; dynamically evaluating and mitigating risk associated with data shared on social network), the computer program product comprising: 
a computer-readable storage medium having stored thereon program instructions executable by a processor, wherein the program instructions cause 
monitor content of one or more messages of at least one social media platform (para 15, line 11-14; automatically screens posts to a social network); 
identify personal information from the content of the one or more messages (para 15, line 1-3 and line 6-10; analyze user posting information to a social network that may inadvertently share sensitive information, such as impending vacation); 
receive risk analytics information associated with the content of the one or more messages (para 15, line 1-4 and para 29, line 3-7; collect security threats and risks associated with sensitive information in social network posts that may be used to plan illegal activities); 
correlate the identified personal information and the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);
Chan does not teach determine a travel route based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or 
Steinberg teaches determining user locations based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or more subsequent messages is a subsequent post that is different from the first post (para 121, line 18-29; the system scans a check-in or posting of the user allowing for the system to determine that the user is 1,000 miles away from home and scans another check-in or posting later on same day which allows the system to determine that the user is close to home); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Steinberg to provide for the analysis of posts on social media relating to user’s travel locations.  Doing so would allow for security countermeasures to be developed to protect against the divulging of sensitive user information on social media, as recognized by Steinberg.
Chan and Steinberg do not teach determining a travel route, wherein the travel route defines a path
a travel route, wherein the travel route defines a path (col. 2, line 1-7 and line 15-49; leverage social media posts to determine a route that may include an order for traveling to each of the one or more activities)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan and Steinberg to incorporate the teachings of Davis to provide leveraging social media posts to determine a route that may include an order for traveling to each of the one or more activities.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Chan teaches correlate one or more locations of the user to the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);
Chan and Steinberg do not teach one or more locations of the travel route
Davis teaches one or more locations of the travel route (col. 2, line 1-7 and line 15-49; a route that may include an order for traveling to each of the one or more activities location)

Chan teaches calculate a vulnerability score based on the correlation of the identified personal information and the risk analytics information and based on the correlation of the one or more locations to the risk analytics information (para 15, line 1-14 and para 16, line 1-11; assign a risk score based on predefined risk scores associated with the data risk information that may be assigned to a category of the data and data may be user posting information about a vacation that an intruder may use to plan a burglary); and 
2Response to Office Action Dated July 13, 2020Application No.: 16/150,302Docket No.: P201702690US01transmit a notification to a user responsive to exceeding a configurable threshold for the vulnerability score, wherein the notification comprises the vulnerability score (para 16, line 11-14 and para 32, line 11-16 and para 48, line 1-8; if the assigned risk score is above a threshold risk score, a message sent to the 
Regarding claim 12, Chan, Steinberg, and Davis teach computer product of claim 11.
Chan teaches the personal information from the one or more messages comprises location information and time information related to the location information associated with the user (para 15, line 1-8; sensitive user information includes information on an impending vacation which intruder may use to plan a burglary).
Regarding claim 13, Chan, Steinberg, and Davis teach computer product of claim 11.
	Chan teaches the risk analytics information comprises at least one of a risk event (para 15, line 1-5; intruder may use sensitive user information to plan illegal activities, such as scheduling a burglary in the user’s residence), location information for an occurrence of the risk event, a risk score for the risk event, or risk factors associated with the risk event.
Regarding claim 14, Chan, Steinberg, and Davis teach computer product of claim 11.

Regarding claim 18, Chan teaches a system for social post management based on security considerations (para 3, line 1-3; method for dynamically evaluating and mitigating risk associated with data shared on social network), the system comprising: 
a vulnerability score engine (para 40, line 1-4; risk score assigning module); 
a pre-post warning component (para 46, line 4-13; risk mitigation measure determination module may retain and not post the message and communicate a message to a device); 
a storage medium, the storage medium being coupled to a processor; the processor configured to (para 85, line 1-6; a computer readable storage medium having instructions carried out by a processor):

identify personal information from the content of the one or more messages (para 15, line 1-3 and line 6-10; analyze user posting information to a social network that may inadvertently share sensitive information, such as impending vacation); 
receive risk analytics information associated with the content of the one or more messages (para 15, line 1-4 and para 29, line 3-7; collect security threats and risks associated with sensitive information in social network posts that may be used to plan illegal activities); 
correlate the identified personal information and the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);
Chan does not teach determine a travel route based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or more subsequent messages is a subsequent post that is different from the first post, wherein the travel route defines a path; 
user locations based on the personal information of a first message and a personal information of the one or more subsequent messages, wherein the first message is a first post and the one or more subsequent messages is a subsequent post that is different from the first post (para 121, line 18-29; the system scans a check-in or posting of the user allowing for the system to determine that the user is 1,000 miles away from home and scans another check-in or posting later on same day which allows the system to determine that the user is close to home); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Steinberg to provide for the analysis of posts on social media relating to user’s travel locations.  Doing so would allow for security countermeasures to be developed to protect against the divulging of sensitive user information on social media, as recognized by Steinberg.
Chan and Steinberg do not teach determining a travel route, wherein the travel route defines a path
Davis teaches determining a travel route, wherein the travel route defines a path (col. 2, line 1-7 and line 15-49; leverage social media posts to determine a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan and Steinberg to incorporate the teachings of Davis to provide leveraging social media posts to determine a route that may include an order for traveling to each of the one or more activities.  Doing so would present the itineraries and corresponding recommendations that may improve efficiency with respect to reviewing the travel options, as recognized by Davis.
Chan teaches correlate one or more locations of the user to the risk analytics information (para 15, line 3-11 and para 16, line 9-10; predict burglary in user’s residence based on information of impending vacation in one of user’s post to social network and risk information may be assigned a category);
Chan and Steinberg do not teach one or more locations of the travel route
Davis teaches one or more locations of the travel route (col. 2, line 1-7 and line 15-49; a route that may include an order for traveling to each of the one or more activities location)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan 
Chan teaches calculate a vulnerability score based on the correlation of the identified personal information and the risk analytics information and based on the correlation of the one or more locations to the risk analytics information (para 15, line 1-14 and para 16, line 1-11; assign a risk score based on predefined risk scores associated with the data risk information that may be assigned to a category of the data and data may be user posting information about a vacation that an intruder may use to plan a burglary); and 
2Response to Office Action Dated July 13, 2020Application No.: 16/150,302Docket No.: P201702690US01transmit a notification to a user responsive to exceeding a configurable threshold for the vulnerability score, wherein the notification comprises the vulnerability score (para 16, line 11-14 and para 32, line 11-16 and para 48, line 1-8; if the assigned risk score is above a threshold risk score, a message sent to the user may indicate the risk score and threshold risk score may be determined from a table).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Steinberg and Davis as applied to claims 1 and 11 above, and further in view of Kindler et al. (US Pub. 2013/0239217), hereinafter Kindler, filed on Feb. 21, 2013.
Regarding claim 9, Chan, Steinberg, and Davis teach method of claim 1.
Chan teaches determining an update on risk analytics for one or more existing posts associated with the user (para 19, line 14-18; use updated security threat and security risk information for analyzing user content in a social network post);
automatically hiding the one or more existing posts based at least in part on the vulnerability score (para 16, line 11-14 and para 19, line 1-6; hiding a portion or the whole of social network post from certain viewers on a social network if the risk score is above a threshold score); and 
transmitting a notification to the user (para 19, line 1-2; alerting the user of the potential security risk).
Chan, Steinberg, and Davis do not teach re-calculating a vulnerability score based at least in part on the update.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Steinberg, and Davis to incorporate the teachings of Kindler to provide for the use of updated warnings associated with user content to assign a weighted score.  Doing so would allow for the user to be provided with a summary of recent activities and warnings for social networks associated with the user, as recognized by Kindler.
Regarding claim 16, Chan, Steinberg, and Davis teach computer product of claim 11.
Chan teaches determine an update on risk analytics for one or more existing posts associated with the user (para 19, line 14-18; use updated security threat and security risk information for analyzing user content in a social network post);
automatically hide the one or more existing posts based at least in part on the vulnerability score (para 16, line 11-14 and para 19, line 1-6; hiding a portion 
transmit a notification to the user (para 19, line 1-2; alerting the user of the potential security risk).
Chan, Steinberg, and Davis do not teach re-calculate a vulnerability score based at least in part on the update.
Kindler teaches re-calculate a vulnerability score based at least in part on the update (para 69, line 1-9 and para 70, line 1-5; risk score analyzer uses updated warnings associated with terms/phrases to assign a weighted score).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Steinberg, and Davis to incorporate the teachings of Kindler to provide for the use of updated warnings associated with user content to assign a weighted score.  Doing so would allow for the user to be provided with a summary of recent activities and warnings for social networks associated with the user, as recognized by Kindler.
6. 	Claims 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Steinberg and Davis as applied to claims 1, 11,  above, and further in view of Kindler and Altaf et al. (US Pub. 2014/0007255), hereinafter Altaf, filed on Jun. 28, 2012.
Regarding claim 10, Chan, Steinberg, and Davis teach method of claim 1.
Chan teaches determining personal information of a post shared by another user (para 21, line 1-15; a user’s roommate may post a social network post indicating that both the user and the roommate are currently at a vacation spot located far away from where their rooms may be situated). 
Chan, Steinberg, and Davis do not teach calculating a vulnerability score for the post shared by another user.
Kindler teaches calculating a vulnerability score for the post shared by another user (para 65, line 1-9 and para 70, line 1-3; risk score analyzer analyzes the information collected from another person that is not the subject person to assign a weighted score).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Steinberg, and Davis to incorporate the teachings of Kindler to provide for analysis of messages from another person who is not the subject person in order to assign a weighted score.  Doing so would allow for the user to be provided with 
Chan, Steinberg, Davis, and Kindler do not teach notifying the user of the post shared by another user; and 
taking an action for the post shared by another user, responsive to a decision by the user.
Altaf teaches notifying the user of the post shared by another user (para 46, line 11-13; private data request is transmitted to the first who is the owner of the private data); and 
taking an action for the post shared by another user, responsive to a decision by the user (para 46, line 13-20; if user gives authorization, the private data in the second user’s post to the third user will be unmasked so that the third user can view the information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Steinberg, Davis, and Kindler to incorporate the teachings of Altaf to provide for a private data request to the owner of the private data being shared on social media.  Doing so would provide an opportunity for the content of the post to be edited in a suspected privacy breach scenario, as recognized by Altaf.
Regarding claim 17, Chan, Steinberg, and Davis teach computer product of claim 11.
Chan teaches determine personal information of a post shared by another user (para 21, line 1-15; a user’s roommate may post a social network post indicating that both the user and the roommate are currently at a vacation spot located far away from where their rooms may be situated).
Chan, Steinberg, and Davis do not teach calculate a vulnerability score for the post shared by another user.
Kindler teaches calculate a vulnerability score for the post shared by another user (para 65, line 1-9 and para 70, line 1-3; risk score analyzer analyzes the information collected from another person that is not the subject person to assign a weighted score).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Steinberg, and Davis to incorporate the teachings of Kindler to provide for analysis of messages from another person who is not the subject person in order to assign a weighted score.  Doing so would allow for the user to be provided with a summary of recent activities and warnings for social networks associated with the user, as recognized by Kindler.

take an action for the post shared by another user, responsive to a decision by the user.
Altaf teaches notify the user of the post shared by another user (para 46, line 11-13; private data request is transmitted to the first who is the owner of the private data); and 
take an action for the post shared by another user, responsive to a decision by the user (para 46, line 13-20; if user gives authorization, the private data in the second user’s post to the third user will be unmasked so that the third user can view the information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Steinberg, Davis, and Kindler to incorporate the teachings of Altaf to provide for a private data request to the owner of the private data being shared on social media.  Doing so would provide an opportunity for the content of the post to be edited in a suspected privacy breach scenario, as recognized by Altaf.
Regarding claim 20, Chan, Steinberg, and Davis teach system of claim 18.

automatically hide the one or more existing posts based at least in part on the vulnerability score (para 16, line 11-14 and para 19, line 1-6; hiding a portion or the whole of social network post from certain viewers on a social network if the risk score is above a threshold score); 
transmit a notification to the user (para 19, line 1-2; alerting the user of the potential security risk); and
determine personal information of a post shared by another user (para 21, line 1-15; a user’s roommate may post a social network post indicating that both the user and the roommate are currently at a vacation spot located far away from where their rooms may be situated).
Chan, Steinberg, and Davis do not teach re-calculate a vulnerability score based at least in part on the update; or
calculate a vulnerability score for the post shared by another user.

calculate a vulnerability score for the post shared by another user (para 65, line 1-9 and para 70, line 1-3; risk score analyzer analyzes the information collected from another person that is not the subject person to assign a weighted score).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Steinberg, and Davis to incorporate the teachings of Kindler to provide for the use of updated warnings associated with user content and analysis of messages from another person who is not the subject person in order to assign a weighted score.  Doing so would allow for the user to be provided with a summary of recent activities and warnings for social networks associated with the user, as recognized by Kindler. 
Chan, Steinberg, Davis, and Kindler do not teach notify the user of the post shared by another user; and 
take an action for the post shared by another user, responsive to a decision by the user.

take an action for the post shared by another user, responsive to a decision by the user (para 46, line 13-20; if user gives authorization, the private data in the second user’s post to the third user will be unmasked so that the third user can view the information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, Steinberg, Davis, and Kindler to incorporate the teachings of Altaf to provide for a private data request to the owner of the private data being shared on social media.  Doing so would provide an opportunity for the content of the post to be edited in a suspected privacy breach scenario, as recognized by Altaf.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Black et al. (US Pub. 2009/0157312) discloses a route can be generated by considering social networking information; Monteverde (US Pub. 2012/0258735) discloses posting 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/NHAN HUU NGUYEN/Examiner, Art Unit 2492


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492